It is first insisted that the court committed reversible error in refusing to exclude from the jury the answer of the witness Page in answer to the question: "Were they in a drinking condition?" To which witness answered: "Well; my best judgment, I think they were, or they would not be doing as they were." The facts to which this answer related had already been established by competent evidence, which would render the ruling, if error, harmless.
The court properly admitted evidence as to what persons were with the defendants at the time they are charged with possessing the whisky, and also as to the conduct of the defendants at that time, as tending to prove that the contents of the bottle from which the parties were drinking was in fact prohibited liquor.
Charge 1 refused to defendant was abstract. Charge 2 does not state a correct proposition of law as applied to the facts in this case. The mere fact, without other attending circumstances, that negro women were in a car with white men might not be a circumstance tending to establish guilt, but, when coupled with facts tending to prove that three young white men and three negro women were in the same car, riding up and down the public road, drinking from the same bottle, the women sitting in the men's laps, and the men fondling and slapping the women, the fact that negro women were in the car would be very material. One of the evidences of drunkenness recognized by statute is a manifestation by "indecent conduct." Code 1923, § 3883. The evidence in this case evidences this in a very high degree.
Charge 3 is invasive of the province of the jury. Charge 5 is covered by the court in his oral charge. Martin v. State,125 Ala. 64, 28 So. 92; Mitchell v. State. 18 Ala. App. 471,93 So. 46. Charge 6 was substantially covered by the court in his oral charge. Charge 7 is invasive of the province of the jury.
There is ample evidence to sustain the verdict.
We find no error in the record, and the judgment is affirmed.
Affirmed.